Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 8-11   of U.S. Patent No.  US 11121813 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
The following table is presented hereinafter for ease of illustration.

Instant claims
Patented claims US 11121813 B2
1. A method performed by a station (STA), the method comprising: receiving data of a multi user (MU) high efficiency (HE) physical layer convergence procedure (PLCP) protocol data unit (PPDU) (MU-HE-PPDU), from an access point (AP), wherein the MU-HE-PPDU comprises a high efficiency signal A (HE-SIG-A) field, the MU-HE-PPDU comprises a first high efficiency signal B (HE-SIG-B) portion and the MU-HE-PPDU comprises a second HE-SIG-B portion, wherein the first HE-SIG-B portion is received on a first channel and the second HE-SIG-B portion is received on a second channel which is different than the first channel; wherein the first HE-SIG-B portion includes one or more STA identifiers.

2. The method of claim 1, wherein the first HE-SIG-B portion comprises a plurality of STA identifiers.

3. The method of claim 1, wherein the second HE-SIG-B portion comprises a STA identifier which is different than a STA identifier included in the first HE-SIG-B portion.

4. The method of claim 1, wherein the HE-SIG-A field indicates a length of the first HE-SIG-B portion and the second HE-SIG-B portion.

5. The method of claim 1, wherein the first HE-SIG-B portion and the second HE-SIG-B portion are aligned in time.

6. The method of claim 1, wherein the first channel is a 20 megahertz (MHz) channel and the second channel is a 20 MHz channel.

7. A method performed by a station (STA), the method comprising: receiving, in a high efficiency (HE) signal A (HE-SIG-A) field of a multi user (MU) HE physical layer convergence procedure (PLCP) protocol data unit (PPDU) (MU-HE-PPDU), an indication of a modulation and coding scheme (MCS) of a high efficiency signal B (HE-SIG-B) field of the MU-HE-PPDU; receiving the HE-SIG-B field in accordance with the indicated MCS, wherein the HE-SIG-B field comprises a plurality of STA identifiers; and receiving data of the MU-HE-PPDU, wherein at least one of the STA identifiers of the HE-SIG-B field corresponds to an identifier of the STA; wherein the HE-SIG-B field comprises a first high efficiency signal B (HE-SIG-B) portion and a second HE-SIG-B portion which is different than the first HE-SIG-B portion.

8. The method of claim 7, wherein at least one of the first HE-SIG-B portion and the second HE-SIG-B portion comprises a common portion and a variable length user specific portion.

9. The method of claim 7, wherein the first HE-SIG-B portion comprises at least some of the plurality of STA identifiers and the second HE-SIG-B portion comprises other STA identifiers of the plurality of STA identifiers.

10. The method of claim 7, wherein the first HE-SIG-B portion and the second HE-SIG-B portion are aligned in time.

11. The method of claim 7, wherein the first HE-SIG-B portion is received on a first 20 megahertz (MHz) channel and the second HE-SIG-B portion is received on a second 20 MHz channel which is different than the first 20 MHz channel.

12. The method of claim 11, wherein the HE-SIG-A field occupies an 80 MHz bandwidth.

13. The method of claim 12, wherein the HE-SIG-B field is comprised of a third HE-SIG-B portion and a fourth HE-SIG-B portion which is different than the third HE-SIG-B portion; wherein the third HE-SIG-B portion is received on a third 20 MHz channel and the fourth HE-SIG-B portion is received on a fourth 20 MHz channel which is different than the third 20 MHz channel.

14. A station (STA) comprising: a receiver configured to receive a multi user (MU) high efficiency (HE) physical layer convergence procedure (PLCP) protocol data unit (PPDU) (MU-HE-PPDU), sent from an access point (AP) to a plurality of STAs, wherein the MU-HE-PPDU comprises a high efficiency signal A (HE-SIG-A) field that indicates a modulation and coding scheme (MCS) of a first high efficiency signal B (HE-SIG-B) portion and a second HE-SIG-B portion of the MU-HE-PPDU; wherein the first HE-SIG-B portion and the second HE-SIG-B portion are received on different channels; wherein the first HE-SIG-B portion and the second HE-SIG-B portion comprise different information.

15. The STA of claim 14, wherein the first HE-SIG-B portion comprises a plurality of STA identifiers.

16. The STA of claim 14, wherein the second HE-SIG-B portion comprises a STA identifier which is different than every STA identifier included in the first HE-SIG-B portion.

17. The STA of claim 14, wherein the HE-SIG-A field indicates a length of the first HE-SIG-B portion and the second HE-SIG-B portion.

18. The STA of claim 14, wherein the first HE-SIG-B portion and the second HE-SIG-B portion are aligned in time.

19. The STA of claim 14, wherein the first channel is a 20 megahertz (MHz) channel and the second channel is a 20 MHz channel.

20. The STA of claim 14, wherein the HE-SIG-A field spans a 40 MHz bandwidth.
1. A method performed by an access point (AP), the method comprising: transmitting a multi user (MU) high efficiency (HE) physical layer convergence procedure (PLCP) protocol data unit (PPDU) (MU-HE-PPDU), on a first 20 megahertz (MHz) channel and a second 20 MHz channel, from the AP to a plurality of stations (STAs), wherein the MU-HE-PPDU comprises a high efficiency signal A (HE-SIG-A) portion carried on the first 20 MHz channel and the second 20 MHz channel, wherein the MU-HE-PPDU comprises a first high efficiency signal B (HE-SIG-B) portion carried on the first 20 MHz channel and a second HE-SIG-B portion carried on the second 20 MHz channel; wherein the HE-SIG A portion indicates a modulation and coding scheme (MCS) of the first HE-SIG-B portion and the second HE-SIG-B portion; wherein the first HE-SIG-B portion and the second HE-SIG-B portion comprise different information; wherein the first 20 Mhz channel and second 20 Mhz channel are different 20 Mhz channels.

2. The method of claim 1, wherein the first HE-SIG-B portion comprises a plurality of STA identifiers.

3. The method of claim 1, wherein the second HE-SIG-B portion comprises a STA identifier which is different than a STA identifier included in the first HE-SIG-B portion.

4. The method of claim 1, wherein the HE-SIG-A portion indicates a length of the first HE-SIG-B portion and the second HE-SIG-B portion.

5. The method of claim 1, wherein the first HE-SIG-B portion and the second HE-SIG-B portion are aligned in time.

11. A station (STA) comprising: a receiver configured to receive, in a high efficiency (HE) signal A (HE-SIG-A) field of a multi user (MU) HE physical layer convergence procedure (PLCP) protocol data unit (PPDU) (MU-HE-PPDU), an indication of a modulation and coding scheme (MCS) of a high efficiency signal B (HE-SIG-B) field of the MU-HE-PPDU; the receiver configured to receive the HE-SIG-B field in accordance with the indicated MCS, wherein the HE-SIG-B field comprises a plurality of STA identifiers; and the receiver configured to receive data of the MU-HE-PPDU, wherein at least one of the STA identifiers of the HE-SIG-B field corresponds to an identifier of the STA.

12. The STA of claim 11, wherein the MCS of the HE-SIG-B field is higher than an MCS of the HE-SIG-A field.

13. The STA of claim 11, wherein the MCS of the HE-SIG-B field is the same as an MCS used for the receiving the HE-SIG-A field.

14. The STA of claim 11, wherein the HE-SIG-B field is decoded in accordance with the indicated MCS.

15. The STA of claim 11, wherein a transmission opportunity (TXOP) duration is determined via a SIG field of the MU-HE-PPDU.

16. The STA of claim 11, wherein the HE-SIG-B field spans more than one 20 MHz channel in frequency.

17. The STA of claim 11, wherein the decoding the HE-SIG-B field comprises determining a length of the HE-SIG-B field.

18. The STA of claim 11, wherein the decoding the HE-SIG-B field comprises determining a number of subfield of the HE-SIG-B field.

6. An access point (AP) comprising: a transmitter configured to transmit a multi user (MU) high efficiency (HE) physical layer convergence procedure (PLCP) protocol data unit (PPDU) (MU-HE-PPDU), from the AP to a plurality of stations (STAs), wherein the MU-HE-PPDU comprises a high efficiency signal A (HE-SIG-A) portion, the MU-HE-PPDU comprises a first high efficiency signal B (HE-SIG-B) portion and the MU-HE-PPDU comprises a second HE-SIG-B portion, wherein the first HE-SIG-B portion is transmitted on a first channel and the second HE-SIG-B portion is transmitted on a second channel which is different than the first channel; wherein the first HE-SIG-B portion includes one or more STA identifiers corresponding to one or more of the plurality of STAs.

7. The AP of claim 6, wherein the HE-SIG-A Portion is transmitted on the first channel and the second channel, wherein the MU-HE-PPDU occupies a bandwidth greater than the first channel and the second channel.

8. The AP of claim 6, wherein the first HE-SIG-B portion provides a different number of STA identifiers than the second HE-SIG-B portion.

9. The AP of claim 6, wherein the first HE-SIG-B portion comprises a common portion and a variable length user specific portion.

10. The AP of claim 6, wherein the first HE-SIG-B portion and the second HE-SIG-B portion are aligned in time.

19. A station (STA) comprising: a receiver configured to receive data of a multi user (MU) high efficiency (HE) physical layer convergence procedure (PLCP) protocol data unit (PPDU) (MU-HE-PPDU), sent from an access point (AP), wherein the MU-HE-PPDU comprises a high efficiency signal A (HE-SIG-A) portion, the MU-HE-PPDU comprises a first high efficiency signal B (HE-SIG-B) portion and the MU-HE-PPDU comprises a second HE-SIG-B portion, wherein the first HE-SIG-B portion is transmitted on a first channel and the second HE-SIG-B portion is transmitted on a second channel which is different than the first channel; wherein the first HE-SIG-B portion includes one or more STA identifiers.

20. The STA of claim 19, wherein the MU-HE-PPDU comprises a third HE-SIG-B portion and a fourth HE-SIG-B portion, wherein the third HE-SIG-B portion is transmitted on a third channel and the fourth HE-SIG-B portion is transmitted on a fourth channel, wherein the first channel, the second channel, the third channel and the fourth channel are different channels; wherein the HE-SIG-A portion indicates a modulation and coding scheme (MCS) of the first HE-SIG-B portion and the second HE-SIG-B portion.



	Regarding claim 1, instant claim 1 is has reverse steps of patented claim 2, and does not specify the details of the patented claim 2. Instant claim 1 does not have the specifics of (inter alias); the different channels are the first 20 MHz channel and the second 20 MHz channel, and the HE-SIG A portion indicates a modulation and coding scheme (MCS) of the first HE-SIG-B portion and the second HE-SIG-B portion.
claim 1 of the instant application merely broadens the scope of the claim 2 of the Patent by eliminating the elements and their functions of the claims. It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.
	Instant claims 2-6 suffers from similar deficiencies as discussed above with regard to instant claim 1 with respect to patented claims 2-5 and 2.
	Instant claim 7,  instant claim 7 is a method claim and has substantially the same limitation of apparatus claim 11.  
	Instant claim 7 is directed substantially to the same reverse limitation as in patented claim 11.
As to dependent claims 8-11 these claims are directed to substantially similar subject matter with respect to patented claims 9, 8, 10, 1, thus they are subject to similar deficiencies as discussed above. 
Instant claim 12 specifies the HE-SIG-A field occupies an 80 MHz bandwidth.
Instant claim 13 specifies the HE-SIG-B field is comprised of a third HE-SIG-B portion and a fourth HE-SIG-B portion which is different than the third HE-SIG-B portion; wherein the third HE-SIG-B portion is received on a third 20 MHz channel and the fourth HE-SIG-B portion is received on a fourth 20 MHz channel which is different than the third 20 MHz channel.  
As to instant claims 12 and 13, a multi user (MU) high efficiency (HE) physical layer convergence procedure (PLCP) protocol  provide bandwidth spans of 20, 40, 80 MHz with regard to Hight Efficiency frame.
Instant claims 14-19 are directed to an apparatus performing the same limitation as in instant respective claims 1-6, therefore they are rejected for similar reasons as discussed above.
Claim 20 is directed to He-SIG-A field spans a 40 MHz bandwidth. However, a multi user (MU) high efficiency (HE) physical layer convergence procedure (PLCP) protocol  provide bandwidth spans of 20, 40 80 MHz in the He-SIG-A field. (See cited references by the Examiner). 
Therefore, claims 1-20 of the instant application merely broadens the scope of the claims 1, 2, 8-11 of the Patent by eliminating the elements and their functions of the claims. It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELALLAM whose telephone number is (571)272-3097. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-2723179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 

/AHMED ELALLAM/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        9/28/2022